MASON, Justice
(concurring specially).
I concur in the decision of the majority to reverse and remand the case for new trial but do not agree with the conclusion expressed in Division V.
Admittedly part of the history given by prosecutrix to enable the doctor to diagnose her condition and treat it is admissible. However, I do not believe it would be proper in the retrial of this case to permit repetition by Dr. Schwartz of all details narrated to him by the prosecutrix of events and conditions preceding perpetration of the crime. Repeating these statements of the prosecutrix as to events prior to the commission of the alleged offense being hearsay, does not in my opinion come within the exception urged.
MOORE and RAWLINGS, JJ., join in this special concurrence.